In a child protective proceeding pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Westchester County (Schauer, R.), dated January 18, 2005, which, after a hearing, placed the subject child with the parents, *479Josephine S. and Mamadu B., in Connecticut and directed the petitioner to continue supervision of the subject child until October 10, 2005.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner argues that the Family Court erred in placing the subject child with the parents in Connecticut without following the procedures specified in the Interstate Compact for the Placement of Children. However, this appeal has been rendered academic since the order appealed from has expired by its own terms and the petitioner is no longer responsible for supervision of the subject child (see Social Services Law § 374-a, art V [a]; Matter of Anthony O., 8 AD3d 573 [2004]). Contrary to the petitioner’s contentions, this case does not present an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Schmidt, J.P., Crane, Santucci and Rivera, JJ., concur.